Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Kaplan et al. (U.S. Patent Application: 20140362979) teaches Various technologies described herein pertain to retaining content of a conference call for accelerated replay. The content of the conference call can be recorded. Further, establishment of a connection of a participant to the conference call can be detected. For instance, the connection can be established with a computing device of the participant. Moreover, the establishment of the connection of the participant to the conference call can be detected subsequent to initiation of the recording of the content of the conference call. Responsive to detection of the establishment of the connection of the participant to the conference call, at least a portion of recorded content of the conference call can be transmitted to the computing device for playback at a playback speed that is greater than a speed at which the content is recorded. (See Abstract)

Hurst et al. (U.S. Patent Application:  20160364665) teaches Systems and methods for facilitating participation in a remote meeting or virtual conference are described. A client device can detect an upcoming calendar event and, based on a record associated with the calendar event, identify elements for participating in the event, as well as one or more access codes associated with the one or more participation elements. A notification can be displayed to a user, the notification including a prompt for selection by the user to automatically initiate participation in the event. After initiating the user's participation in the event, an interface can be displayed to the user including a link to the access code corresponding to the participation element(s) used to initiate participation in the event. Upon selection of the link, the access code can be automatically provided to the service hosting the event. (abstract)

Rollin et al (U.S. Patent Application: 20140013315) teaches A meeting location availability system determines the meeting locations that are available for use during a specified meeting time and suggests some or all of the available meeting locations as possible locations for conducting a meeting at the specified meeting time. The meeting location availability system maintains meeting location information, such as the preferred meeting locations, for each user. The meeting location availability system may then determine the meeting locations that are available for a meeting between meeting attendees at a specified meeting time by identifying the meeting locations for all of the meeting attendees and, from these meeting locations, identifying the meeting locations that are available for use during the specified meeting time. The meeting location availability system may then suggest some or all of the identified available meeting locations as possible locations for conducting the meeting at the specified meeting time. (abstract).

Cox et al. (U.S. Patent Application: 20150074189) teaches Participants for an in-progress meeting are gathered, preferably by broadcast of instant messaging notifications thereto. Information for people who are invited to a scheduled meeting but are not participating when the meeting begins, as well as for one or more additional people who are mentioned by the current participants of the meeting as desired new invitees to the in-progress meeting, is placed on a participant list. A disambiguation process may be used in cases where it is not clear who was intended in the discussion of a new invitee. Responses to the notifications are collected and used to populate a consolidated joining status window, where this joining status window depicts the joining status of persons on the participant list. (abstract).




However, the prior art of records fail to teach or suggest individually or in combination:

A system comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to: access calendar data that defines a scheduled start time for a communication session and an invitee list for the communication session, wherein the invitee list identifies at least a first user and a second user; receive, at a time that is different than the scheduled start time, an indication that the second user has joined the communication session via a second device; transmit, in response to receiving the indication, a notification to a first device associated with the first user, wherein the first user has not yet joined the communication session and the notification causes the first device to display: (i) information indicating an identification of the second user and that the second user has joined the communication session, and (ii) a user interface element that is selectable to generate a join request on behalf of the first user; receive the join request based on a selection of the user interface element; and communicate, responsive to the join request, data to the first device and to the second device to facilitate the communication session between the first user and the second user.

Dependent claims 2-8 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 9.
Dependent claims 10-16 further limits allowed independent claim 9; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 17.
Dependent claims 18-20 further limits allowed independent claim 17; therefore, they are also allowed.


Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449